Citation Nr: 1219680	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  97-33 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for status post operative hernia repair with residual obturator and genital-femoral nerve entrapment, right lower extremity with peripheral neuropathy due to degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B.K.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a rating of 20 percent for the Veteran's disability.  Following a November 2003 Board remand, the RO granted, in pertinent part, an increased rating of 40 percent for the above disability.

This matter was previously before the Board in August 2007, at which time the Board denied the Veteran's claim of entitlement to a rating in excess of 40 percent for status post operative hernia repair with residual obturator and genital-femoral nerve entrapment, right lower extremity with peripheral neuropathy due to degenerative disc disease of the lumbar spine.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a September 2009 Memorandum Decision and in a subsequent December 2009 Order, the Court set aside the Board's August 2007 decision and remanded the case for additional consideration.

The August 2007 Board decision also remanded the issue of entitlement to an effective date earlier than December 10, 1996 for the assignment of a 40 percent rating for status post operative hernia repair with residual obturator and genital-femoral nerve entrapment, right lower extremity with peripheral neuropathy due to degenerative disc disease of the lumbar spine.  A February 2009 statement of the case addressed the issue of entitlement to an earlier effective date than December 10, 1996 for a rating in excess of 40 percent for status post operative hernia repair with residual obturator and genital-femoral nerve entrapment, right lower extremity with peripheral neuropathy due to degenerative disc disease of the lumbar spine.  The Veteran has not submitted a substantive appeal as to that earlier effective date issue, and it is not currently before the Board.


The Veteran was afforded a hearing before the Board in May 2003 and the transcript is of record.  The Veteran was advised in a January 2010 letter, however, that the Veterans Law Judge who conducted that hearing is no longer employed by the Board.  The Veteran requested a new hearing, and in July 2010 the Veteran was afforded a hearing before the Board at the RO.  A transcript of this hearing is associated with the claims folder.  The Veteran was advised in a February 2012 letter that the Veterans Law Judge who conducted the July 2010 hearing is no longer employed by the Board and was asked whether he desired to have a new Board hearing.  In February 2012 the Veteran declined the offer for another hearing.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA's General Counsel in VAOPGCPREC 6-99 held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court recognized, however, that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s).  The Board notes that in the Veteran's case special monthly compensation at a rate higher than 38 U.S.C.A. § 1114(s) is already in effect.  Further, the Veteran does not have a "single disability" that would form a basis for any TDIU that could be awarded.  As such, remanding the issue of entitlement to a TDIU would serve no purpose in this case.

In a letter received in July 2010 the Veteran's representative asked the AOJ to "consider" the following:  "Entitlement to earlier effective date for service connected status post operative hernia condition."  It is not clear as to what issue the Veteran's representative is referencing in the July 2010 letter, and this matter is referred to the AOJ for clarification and appropriate action.

In January 2012 written argument the Veteran's representative essentially stated that consideration of a separate compensable rating for the left thigh was warranted.  It is not clear as to what issue the Veteran's representative is referencing in the January 2012 written argument pertaining to the left thigh, and this matter is referred to the AOJ for clarification and appropriate action.  Further, while the January 2012 written argument also requested that a separate rating be issued for a scar related to the Veteran's disability on appeal, it appears that service connection for such disability is already in effect.

In January 2012 written argument the Veteran's representative essentially stated that consideration of a separate compensable rating for right thigh atrophy was warranted.  Based on the circumstances of this case, the Board views this as essentially being a claim for additional service connected disability and such is referred to the AOJ for appropriate action.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's disability on appeal has not been manifested by complete paralysis or severe incomplete paralysis with marked muscle atrophy.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for status post operative hernia repair with residual obturator and genital-femoral nerve entrapment, right lower extremity with peripheral neuropathy due to degenerative disc disease of the lumbar spine have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8528-8520 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in March 2006 and October 2010, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disability and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the March 2006 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As complete VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2010 VA examination obtained in this case is adequate, as it included an examination of the Veteran and elicited his subjective complaints.  The VA examination described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  In short, the Board finds that VA's duty to assist in obtaining a VA examination has been met.

The Board finds that there has been substantial compliance with its September 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that the Veteran was afforded a VA examination in November 2010.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that he is entitled to a rating in excess of 40 percent for his peripheral nerve disorder of the right leg, described as status post operative hernia repair with residual obturator and genital-femoral nerve entrapment, right lower extremity with peripheral neuropathy due to degenerative disc disease of the lumbar spine.

The Veteran is rated under Diagnostic Codes 8528-8520 (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned).  The maximum rating under Diagnostic Code 8528 for severe to complete paralysis of the obturator nerve is 10 percent.  38 C.F.R. § 4.124a.  The AOJ applied Diagnostic Code 8520, pertaining to the sciatic nerve, granting a 40 percent rating.  Under Diagnostic Code 8520, moderately severe incomplete paralysis warrants a 40 percent disability evaluation, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Pertinent medical findings include a December 1996 VA neurological record revealing deep tendon reflexes of 2/4 throughout the lower extremities.  

At a December 1999 VA peripheral nerves examination the Veteran stated that he had no loss of strength in the lower extremities.  Bulk and strength of the lower extremities was 5/5.

An August 2002 VA examination noted that the Veteran had decreased sensation to light touch in the anterior superior thigh and around the groin down the right in L1 distribution.  There was 1 centimeter atrophy of the right thigh, 48 centimeters on the right compared to 49 centimeters on the left.

At a July 2004 VA examination the Veteran complained of numbness in his legs and feet.  Deep tendon reflexes were 1+ in the right lower extremity and decreased pinprick in the right thigh.  Gross motor strength in the legs was 4-5/5.

An April 2005 VA examination noted that the Veteran had diminished reflexes of 1+ below the waist and muscle strength of 3/5 throughout his legs.  A December 2005 VA treatment record indicates that the Veteran drove his pick-up truck (equipped with a manual transmission) to a VA clinic.

A review of the evidence of record does not reveal that the Veteran has complete paralysis of the nerves of his right leg.  The Veteran indicated at his November 2010 VA examination that he could walk for about 150 yards.  A finding of complete paralysis of his right leg is not reported, or, asserted, at any of his various evaluations at any time during the appeal period.

A review of the evidence of record also does not reveal that the Veteran's right leg disability is manifested by severe incomplete paralysis with marked muscle atrophy.  In this regard, the Board notes that the November 2010 VA examiner made findings indicating that the Veteran had mild to moderate atrophy of the right thigh; the November 2010 VA examiner specifically indicated that the Veteran did not have "marked" atrophy of the right thigh, and provided clinical findings in support of his conclusion.  In this regard, the November 2010 VA examiner noted that there was no measurable atrophy or measurable lower leg circumference difference of the right lower leg but there was "decreased muscle tone, strength and decreased muscle definition on the right compared to the left leg."  These findings tend to confirm the August 2002 VA examiner's findings that there was just 1 centimeter atrophy of the right thigh as compared to the left.  The November 2010 VA examiner also noted that the Veteran's right lower extremity had "decreased in strength in dorsiflexion and plantar flexion of the right ankle, which is 4/5 strength of knee, flexion in the extension and 3/5 strength right hip flexion against resistance."  The examiner specifically stated that the severity of the Veteran's right lower extremity peripheral neuropathy due to degenerative disc disease of the lumbar spine was moderate.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran, and the Board has reviewed evidence such as the Veteran's May 2003 Board hearing testimony with these considerations in mind.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to report that he experiences pain and limitation of function due to his service-connected right leg nerve disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his right leg nerve disability according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's disability on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the right leg nerve disability is evaluated.  In this regard, the November 2010 VA examiner specifically indicated that "marked" atrophy of the right lower extremity was not present.  As such, the Board finds these records to be the most probative evidence with regard to whether a rating in excess of 10 percent is warranted.  

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal has been evaluated under the applicable Diagnostic Code, 8520, that has specifically contemplated findings such as muscular atrophy.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

Entitlement to a rating in excess of 40 percent for status post operative hernia repair with residual obturator and genital-femoral nerve entrapment, right lower extremity with peripheral neuropathy due to degenerative disc disease of the lumbar spine, is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


